 
PRIVATE & CONFIDENTIAL


16 March 2008


Gavin Campion (“Executive”)
46 Wright Terrace
Prahran, VIC 3181
Australia



RE:
OFFER OF EMPLOYMENT



Dear Gavin:


On behalf of ROO Group, Inc., we are pleased to confirm your employment with ROO
Group or an affiliate (the “Company”) under the following terms and conditions:


1.  APPOINTMENT


Subject to the completion of the Acquisition of Sputnik Agency by the Company,
the Company employs Executive in the capacity of President. The duties and
obligations commensurate with said position shall be as determined by the
Company from time to time. Executive shall be based in Dubai or in such other
location as Company deems appropriate. Executive will report to Kaleil Isaza
Tuzman, Chief Executive Officer of the Company or any other person as the
Company may designate form time to time.


2.  DURATION OF CONTRACT


Your employment with the Company shall commence on 1 April 2008 (“Commencement
Date”) and shall continue in full force and effect for an indefinite period
subject to approval of the Labor and Immigration Departments and/or any other
government authority as required.


3.  PROBATIONARY PERIOD


Your employment with the Company shall be subject to a probationary period in
accordance with UAE law.


4. COMPENSATION


4.1  Compensation. In consideration for his/her service, the Company shall pay
Executive a Total Compensation in the amount of AED733,400/- (Seven Hundred
Thirty Three Thousand Four Hundred UAE Dirhams). This compensation level in UAE
Dirhams will be adjusted from time to time such that it always equals US$200,000
(Two Hundred Thousand United States Dollars). The AED733,400 level is based on
the current fixed exchange rate of 3.667* paid monthly in arrears as follows:


Base Compensation
Dhs. 36,670/- (US$10,000)
Transport Allowance
Dhs. 9,167/- (US$2499.82)
Housing Allowance
Dhs. 15,280/- (US$4166.85)
TOTAL COMPENSATION
Dhs. 61,117/- (US$16,666.67)

*To the extent that the Exchange Rate fluctuation is in excess of 1%, the Dollar
amount shall remain constant and corresponding adjustments shall be reflected in
the Dirham amount only.


ROO Initials:_________
Executive Initials:________
1

--------------------------------------------------------------------------------

 
4.2 Performance Incentive. Executive shall be subject a corporate performance
incentive program as agreed to by the Company’s Chief Executive Officer.


4.3 Stock Options: The Executive is entitled to 1,200,000 million stock options
to purchase shares of common stock of the Company. (the “Parent Company”). These
options will be ratified by the Board of Directors of the Parent Company as soon
as possible, subject to shareholder approvals—but no later than the Commencement
Date. Such options will be issued with a strike price, vesting period and
acceleration provisions in accordance with the Parent Company’s Employee Stock
Option Plan to be ratified by the Parent Company’s Board of Directors and
shareholders.


4.4 Success Fee: The Executive shall be entitled to a success fee in the amount
of US$200,000 to be paid by the Company upon (a) completion of the acquisition
of 100% of the shares of Sputnik by the Parent Company; and (b) satisfactory
resolution of any outstanding balance sheet-related disputes with the
shareholders of Parent Company subsidiary Reality Group. The requirement under
Clause 4.4(b) may be waived at the discretion of the Chief Executive Officer of
the Company, provided the Executive has taken all reasonable steps in good faith
to resolve said disputes.


4.4 Applicable Taxes. There is no personal income taxation under UAE Law.
However, the compensation amounts referred to in this Offer may be subject to
personal income taxation in the home jurisdiction of the Executive. Executive
shall be responsible for filing any annual returns or statement and shall be
responsible for making any income tax payments to the relevant authorities in
respect of any taxable income under the laws of his home jurisdiction.


5.  WORKING DAYS/HOURS


Executive is employed in a professional, supervisory and/or managerial capacity,
and as such shall be expected to accomplish all tasks reasonably assigned to
him, in whatever time as may be required for the performance of such tasks,
without any additional remuneration.


6.  HOLIDAYS/LEAVE


6.1 Executive shall be entitled to annual leave in accordance with the UAE Labor
law, upon completion of twelve (12) months of employment with the Company.
Annual leave scheduling shall be subject to Company’s prior approval.


6.2 Unused annual leave shall not be converted into cash compensation nor
carried forward to the following year. However, if Executive’s annual leave is
due and if urgent business arises and his availability is required, Executive,
upon Company’s approval, shall have the right to carry forward his/her unused
annual leave as determined by the Company.


6.3 Sick leave shall be in accordance with the provisions of the UAE Labor Laws
and Regulations. Executive will not be entitled to any paid sick leave during
his probationary period.


7.  RESPONSIBILITIES/CONFIRMATION


7.1 Executive will devote the whole of his professional time and attention to
employment with the Company and the furtherance of its interest. Executive will
not, during the period of employment with the Company, be concerned directly or
indirectly with any other business without the prior written consent of Company.
This Article 7.1 shall not apply to passive participation in the form of
shareholding/equity interests in third party entities. Notwithstanding the
above, the Company hereby acknowledges and agrees to the participation of the
Executive in the companies in which Executive is currently involved in such
capacities and to such terms as are set out in Schedule D (“Permitted
Activities”).


ROO Initials:_________
Executive Initials:________
2

--------------------------------------------------------------------------------

 

7.2 Executive will not accept any gift, payment of any kind or any other benefit
from or on behalf of any third party connected with the business of Company.


7.3 Executive will comply with Company’s Policies and Procedures in addition to
any internal regulations and rules which may be amended from time to time at
Company’s sole discretion, provided that the Company provides the Executive at
least thirty (30) days notice of any amendments thereto. In the event of direct
conflict between the Company’s Policies and Procedures and this Agreement, this
Agreement shall prevail.


7.4 The Executive may hold directorial or other positions related to his
shareholding in certain other companies, provided that (a) such companies do not
compete with Company in any way, (b) such involvement does not occupy more than
five (5) hours of Executive’s time per week, and (c) Chief Executive Officer of
Company provides written permission (by mail or email) for such involvement at
least once per year of the Executive’s contract herein, at the behest of the
Executive. Such permission will not be unreasonably withheld.


8.  TERMINATION/DISMISSAL


8.1 Either party may terminate the employment relationship at any time by giving
the other party not less than 30 days written notice. However, if Executive
decides to terminate his employment with the Company, at his sole discretion,
before the completion of two years of continuous service, Executive agrees to
reimburse the Company for all expenses related to Executive’s employment with
Company including without limitation the employment and other visa/labor costs,
relocation costs, and professional development training/licensing costs, which
expenses shall be prorated monthly over a two-year period and reimbursable
amounts shall be based on the remaining period of the two years commencing from
the date of termination.


8.2 The Company has the right at any time to immediately dismiss Employee
without notice or in lieu notice and without any benefits of whatsoever upon the
occurrence of any of the following events:



8.2.1
If the employee commits an Article 120 violation of the UAE Labor Law (Attached
hereto as Schedule A);
    8.2.2
If Employee is in breach of the Non-Competition Agreement (attached as Schedule
B), the Non-Disclosure Agreement (attached hereto as Schedule C);
 
 
8.2.3
After Employee receives written notice of conduct which is in violation of
policies, standards, and regulations of the Company as established from time to
time, and after a reasonable period of time to correct the conduct, the Employee
willfully fails or refuses to comply, in a material manner, with the policies,
standards, and regulations of the Company;
    8.2.4
Employee engages in fraud, dishonesty, or any other act of material misconduct
in the performance of Employee's duties behalf of the Company;
    8.2.5
Employee fails to perform any material provision of this Agreement to be
performed by Employee, provided however, that if such breach can be cured, the
Employee will receive reasonable, written notice of breach and opportunity to
cure such breach.



ROO Initials:_________
Executive Initials:________
3

--------------------------------------------------------------------------------

 
 
8.3 If Company terminates Executive in accordance with Article 8.2 before the
completion of two years of continuous service, Executive agrees to reimburse the
Company for all expenses related to Executive’s employment with the Company
including without limitation the employment and other visa/labor government
costs, relocation costs, and professional development training /licensing costs,
which expenses shall be prorated monthly over a two-year period and reimbursable
amounts shall be based on the remaining period of the three years commencing
from the date of termination.
 
8.4 Upon termination of his employment, Executive will at once deliver to the
Company all documents, samples, brochures, data, effects, money or other
property belonging to the Company which are in Executive’s possession, charge,
control or custody.


8.5 Upon termination of his employment (for whatever reason), Executive shall
not, in any manner, claim any compensation of whatever nature and type except as
entitled hereunder.


9. CONFIDENTIALITY AND NON COMPETITION


The Executive shall execute the Non-Competition Agreement attached hereto as
Schedule B and a Non-Disclosure Agreement attached hereto as Schedule C as a
condition to employment with the Company. Said Non-Competition Agreement and
Non-Disclosure Agreement shall form an integral part of this Agreement.


10. INTELLECTUAL PROPERTY RIGHTS


All rights, titles and interests in and to all work product and other materials
produced or provided pursuant to this Agreement, including all rights in
copyrights, research, documents, business development plans or strategies data,
reports, audio and video materials, databases, or other materials used or
produced by Executive in the performance of his duties pursuant to this
Agreement, including any modifications, enhancements, or derivative works
therefor and/or other intellectual property rights pertaining thereto ("Work
Product"), shall be held by the Company, and all Work Product shall, to the
extent possible, be considered works produced by Executive during his employment
for the sole benefit of Company. Executive shall take all actions deemed
necessary by Company to protect Company's rights therein. In the event that the
Work Product does not, for any reason, constitute work produced by Executive
during his employment for the sole benefit of Company under applicable law, or
in the event that Executive otherwise retains any rights to any Work Product,
Executive agrees to assign, and upon creation thereof hereby automatically
assigns, all rights, titles, and interests in and to such Work Product to the
Company, without further consideration. Executive agrees to execute any
documents of assignment or registration of copyright requested by Company
respecting any and all Work Product.


11. INDEMNIFICATION


Executive hereby agrees to indemnify and keep Company indemnified from and
against all claims, demands, damage, loss or liability (whether criminal or
civil) suffered and legal costs incurred by the Company arising out of or in
connection with Executive’s breach of this Agreement, non performance of
Executive’s duties and obligations hereunder or violation of any law, regulation
or policy which adversely affects the Company or results in a successful claim
by any third party against the Company.


12.  ENTIRE AGREEMENT


Upon acceptance of this Offer of Employment by the Executive, as signified by
execution of the same by the Executive, this Offer of Employment shall become a
binding contract and constitutes the entire agreement between the parties and
cancels and supersedes any prior understandings, agreements, promises and
contracts, whether oral or written with respect to any employment and/or
consultancy services to be provided by the Executive, which have been entered
between the Executive, the Company and/or the Parent Company. The terms and
conditions of this Offer of Employment may only be amended or supplemented by
the written agreement of the parties.


ROO Initials:_________
Executive Initials:________
4

--------------------------------------------------------------------------------

 
 
13.  SEVERABILITY


If any provision herein is determined to be invalid or unenforceable in whole or
in part, such invalidity or unenforceability will attach only to such provision
or its part and the remaining part of such provision and all other provisions of
contained herein shall continue in full force and effect.


14.  OTHER BENEFITS


Executive shall be entitled to other employment benefits which are dictated or
governed by his employment status as it is described in Company’s Policies and
Procedures.


15.  GOVERNING LAWS/DISPUTES


The employment shall be governed by and construed in accordance with the law of
the UAE Federal Labor Law and Regulations No. 8 of 1980, as amended. Any dispute
arising out of this Offer of Employment which can not be settled amicably
between the parties shall be referred to the Courts of the Emirate of Dubai.


16.  SURVIVAL


The terms of Articles 8 (Termination/Dismissal), 9 (Confidentiality and
Non-Competition), 10 (Intellectual Property), 11 (Indemnification), 12 (Entire
Agreement), 13 (Severability), 15 (Governing Law), 16 (Survival) and Schedules A
and B shall survive the termination of this Agreement.


With the formalities covered, we look forward to continue working with you.
Please feel free to call or email me if you have questions or concerns.


Sincerely,




/s/ Kaleil Isaza Tuzman


Kaleil Isaza Tuzman
Chief Executive Officer
ROO Group, Inc.


I, Gavin Campion, acknowledge I have read and agree to the terms and conditions
set out in this Offer of Employment and in the attached Schedules and accept
this job offer of President by ROO Group, Inc. Upon execution of this Offer of
Employment, I understand and agree that this Offer of Employment shall
constitute a formal contract of employment.


Read, Agreed and Accepted:






Signature:  /s/ Gavin Campion                                            Date:
3/17/08        
 Gavin Campion


ROO Initials:_________
Executive Initials:________
5

--------------------------------------------------------------------------------

 
 
SCHEDULE A


ARTICLE 120 VIOLATIONS



 
1.
If the employee has adopted false identity or nationality or has submitted
forged certificates or documents.

 
2.
If the employee is dismissed during the probationary period.

 
3.
If the employee has committed a mistake and has resulted in substantial loss for
the employer, provided that the employer notifies the Labour Department within
48 hours of his becoming aware of the incident.

 
4.
If the employee has violated instructions for work or work place safety,
provided that (i) such instructions were displayed in a prominent place; and
(ii) the employee has been informed of them orally if the employee is
illiterate.

 
5.
If the employee failed to carry out his duties as stipulated in the employment
contract and continued to do so despite receiving a written warning to terminate
his/her employment.

  6. If the employees discloses a secret of the employer.

 
7.
If the employee is convicted of a crime involving honour, honesty or public
morals.

 
8.
If the employee is found drunk or under the influence of drugs during working
hours.

 
9.
If the employee commits a physical assault on his employer or manager or one of
his colleagues during work.

 
10.
If the employee is absent from work, without a valid reason for more than 20
non-consecutive days in one year or for more than seven consecutive days.





ROO Initials:_________
Executive Initials:________
6

--------------------------------------------------------------------------------

 